"This presents the ordinary case of evidence missible for one purpose, but not for another." Cobb v. Follansbee, 79 N.H. 205, 210.
The law is fundamental that the state cannot offer evidence of the bad character of a defendant except to rebut his evidence of good character (State v. Lapage, 57 N.H. 245, 289, 290), and even then bad character cannot be shown by particular acts. State v. Palmer, 65 N.H. 216, 218. It is also true that proof that a defendant has previously committed an offense similar to that for which he is on trial is not evidence that he is guilty of the offense charged. State v. La Rose, 71 N.H. 435, 436, 437; State v. Lapage, supra.
If, however, the defendant waives his privilege by voluntarily taking the stand, he may be cross-examined regarding any relevant matter which tends to discredit him as a witness. State v. Fogg, 80 N.H. 533, 535; 1 Wig. Ev. s. 196. The inquiry objected to in the present case was competent on the issue of the defendant's integrity. Constantine v. Grenier, 81 N.H. 550; Gutterson v. Morse, 58 N.H. 165. The defendant did not ask to have *Page 221 
consideration of the evidence limited to that issue, and consequently takes nothing by his general exception. Tuttle v. Dodge, 80 N.H. 304, 310; Cobb v. Follansbee, supra.
Exception overruled.
All concurred.